       Case 3:20-cv-00342-BEN-KSC Document 1 Filed 02/24/20 PageID.1 Page 1 of 14



       Michael A. Taib_k Es_g. SBN 160041
       TAIBI & ASSO....,IATES, A.P.C.
2      750 " B" Street, Suite 2510
       San Diego, CA 92101
 3     Tel: fi6 19) 354-1798 Fax: (619) 784-3168
       Ema1 : taibiandassociates@1:1ma1l.com
 "                                                         ✓~
        Attorney for the Plaintiff JERRY JACKSON
 ~




 1


 G                                       UNITED STATES DISTRICT COURT
                                       SOUTHERN DISTRICT OF CALIFORNIA
 g


ic      JERRY JACKSON                                                                  Case No. '20CV0342 JM KSC
11                                                                                     COMPLAINT FOR INJUNCTIVE
                                                                                       RELIEF. ATTORNEY FEES AND
·?      Plainti ff,                                                                    COSTS FOR VJOLATIONS bF
                                                                                       AMERICAN'S WITH DISABILITIES
'.,     SOCIALTAPSANDIEGOLLCdba                                                        ACT; UNRUJ I CIVIL RIGHTS ACT
                                                                                       FOR DAMAGES.
:4      SOCIAL TAP,BALLP.A.RKPLAZA
        LLC, and DOES 1-10, INCLUSJVE.
15

16
        Defendants.



:.:,            Plaintifl: JERRY JACKSON (Herein known as "Plaintiff"), files his causes
2C
        of action within this Civil Complaint against Defendants, SOCIAL TAP SAN

n       DIEGO LLC dba SOCIAL TAP, BALLPARK PLAZA LLC, and DOES 1-10,
2 :~
        INCLUSIVE. (Herein known as "Defendants" and sometimes "Parties"
24
:o      collectively), and would show unto the Court the following:

2€




                      1   I I   .t \   k ; ,;,   ii   \   'S u c: 1 a t   f H fl   ~a a L) i ... ~ iJ I I   <'   rl ti .t   S i:' c   1 .t 1   l ap
                                                                          AD\      Complain:
       Case 3:20-cv-00342-BEN-KSC Document 1 Filed 02/24/20 PageID.2 Page 2 of 14


 l                                        l. JURISDICTION AND VENUE
 2
               I.      This Court has original jurisdiction regarding this matter pursuant to
 3

 4      2U.S.C. Section 1331 and 1343(a)(3) and (a)(4) for c laims arising under the

        America with.Disabilities act of 1990, 42 USC Section 12 l 0 1, et seq. The court

  1     a lso has jurisdiction over subsequent jurisdiction state court matters that arc

        incorporated into the federal jurisdiction. Chavez v. Suzuki, Case No. 3:05-cv-

        1569-BTM, 2005 1¥L 3477848. at *2 (5i.D. Cal. Nov. 30, 2005) (citing Cal. Civ.
lG

11      Code§§ 51(/), 54. l(d)) and Reyes v Le Parfait Group, LLC, Case No. 3. 18-cv-
1 ·>
  ,.
        01290-BTM-NLS (S.D. Cal. Sept. JO, 2019).

               3.       Venue is proper in this               COUit   pursuant to 18 U.S.C. Section l 391 (b)
.: s
        and is founded on the fact that the real property and business location, which is the

        subject of this action and located in the District where the Plaintiffs cause(s) of

        action arose.
· q

               4.       All causes of action based are based on Federal law. Plaintiff was
20

n       denied equal access to Defendants' fac ility, goods, and services in violation of both

        Federal was ba.1Ted/injured due to violations of the afore-referenced access laws.
.
- ,-
                                                                  II. PARTJES

               5.       Plaintiff alleges that Defendants are, and at all times mentioned, was a
26
        business, corporation or franchise organized and existing and/or doing business as ,

        SOCIAL TAP SAN DIEGO LLC dba SOCIAL TAP, BALLPARK PLAZA LLC

                    2 t J a .., k s o 1   \.   So   cia~    ( <l p ~ a n l) i r ~ " { l ('   ti h ,,   S o c: i a I f •~ p
                                                           \ f) '\ ( : 1) m p I a I n t
     Case 3:20-cv-00342-BEN-KSC Document 1 Filed 02/24/20 PageID.3 Page 3 of 14



     (Herein known as "SOCIAL TAP"), located at 815 J Street, San Diego, California
).

     92 l Ol, (herein sometimes known as "prope1ty"). Plaintiff alleges that Defendants
3

4    are, and at all times was, the owner/operator, lessee or lessor of the facility located

     at the property.

1           6.     Plaintiff alleges that DOES I through JO were at all times relevant

2     lessors, lessees, property owners, subsidiaries, parent companies, employers,

      employees, agents, corporate officers, managers, principals and/or representatives
10

·1    of Plaintiff. Plaintiff is unaware of the true names and capacities of Defendants
iZ
      sued herein, as DOES I through 10, inclusive, and therefore, sues those

14    Defendants by fictitious names. Plaintiff requests that the Court grant leave                                                                             LO

15
      amend this complaint to allege the true names and capacities when detem1ined by

 7
      whatever source. Defendants and DOES I through IO arc hereinafter collectively

      referred to as "Defendants".

            7.         Plaintiff alleges that Defendants at all Limes have been and are
20

21    relevant to this cause of action, the owners, franchisees, lessees, general partners,

      limited partners, agents, employees, employers, representing partners, subsidiaries,

2{
      partner companies, joint ventures and/or divisions of the remaining Defendants and

      were acting within the course and scope of that relationship. Plaintiff is further
26
       infom1ed and believes, and therefore alleges that each of the Defendants gave
21




                 3 I    j a \.   k :-   f\   n   ,..   ~   ( '>   C   1   :1 '     I a !1   <.., ,1   n n i C" e ,·1 L L l   ..l h a ~ ,..   C   1 d i T :\ p
                                                                                 .\ D \     l     ._., n, p I   ,1   i nI
      Case 3:20-cv-00342-BEN-KSC Document 1 Filed 02/24/20 PageID.4 Page 4 of 14



      consent to, ratified, and/or authorized the acts alleged of each of the remaining
2
      defendants.
 3


            8.      Plaintiff is a qualified individual with a disability as provided by the
 ;
      Americans with Disabilities Act of 1990, 42 USC Section 12102, the Disabled and
 E

 i
      other rules, codes, and/or statutory measures that refer to the protection of the

      rights of"physically disabled persons". Plaintiff visited the public

      accommodations owned and operated by Defendant with the intent to purchase
10

•l    and/or use the goods, services, facilities, privileges, advantages, or

      accommodations operated and/or owned by Defendant.
..,
C .



                                                         Ill. FACTS

             9.      PlaintiITis mobility impaired and is confined to a wheelchair. He is

       classified as having a physical impai1mcnt, as required by 42 USC Section

16     12102(2)(A) and requires a wheelchair for mobility and to gain access to public
19
       establishments.
20

21           11.     On or about January 30, 2019, Plaintiff was denied full and equal

       access to SOCIAL TAP, owned and/or operated by the Defendants because the
 23

 24
       property was inac-cessible to individuals belonging to the disabled community who

 25    use wheelchairs for mobility. Full accessibility was denied due to a lack of access
 26
       to the premises. SOCIAL TAP is a food service and restaurant facility, a business
 27

 28


                                                                                                         -
                   4 l Jack::un v   ,~)Cl:Jt    li~p s a a () i , ~.   \I   I Ll   1.l li :t   "   t)   ct   i.'i ;
                                               •\ !) \   c·,)mplaint
       Case 3:20-cv-00342-BEN-KSC Document 1 Filed 02/24/20 PageID.5 Page 5 of 14



1      open to the public, a place of public accommodation, and a business establish open

       lO   the public.
3

•I              Plaintiff attempted to sit in the dining room area but was unable to do so.
:,
       There was no designated ADA compliant table available for him to be seated.

 1
       Other non-ADA compliant tables were available to him, but he could not access

       them comfortably or maneuver his wheelchair under them. The table cannot have

       a pedestal or four legs as Plaintiffs wheelchair will not fit under the table allowing

11      him to be seated easily. The afore-referenced are the only tables that were
:2
        available to the Plaintiff at the time of his visits. The ADA requirements are as
13

14      follows: (1) Minimum requirements 5% ADA 4.1.3(18); (2) Clear Space ADA
1:,
        4.2.4.1; (3) Knee Space ADAAG 4.32.3; (4) Table Height ADAAG 4.32.4;
16
        ( 4)Seating Access Aisles ADA 4.1 .3(18); (6) Equivalent Services Decor ADAAG

        5.4: (S)Accessible Seating Integrated w/General Seating ADA 4.1.3( 18).

                Plaintiff asked an employee of SOCIAL TAP if there was alternative dining
20

21      room seating available for a disabled person who is confined to a wheelchair, but
:1.2
        he was told that was no other dining room seating available that wo uld
2.)


2!      accommodate him.
25               Plaintiff found no designated or alternative dining room seating available for
£(:.

        a disabled person(s) confined to a wheelchair at the time of his visits to SOCIAL
 n
 26     TAP. Plaintiff was unable to gain full use of the dining room seating area and was

                     SI Ja,k~i.'n   \   s,,c1.1I    1 ap     S1~n    ni ..·go LJ (   Jba '''i.:ial   J   ap
                                                   A. D ,\   ( '-' mp l •~ i 11 1
      Case 3:20-cv-00342-BEN-KSC Document 1 Filed 02/24/20 PageID.6 Page 6 of 14


1     barred from full access to the facilities. He was unable to enjoy the facilities to

      which a disabled person is entitled.

             Plaintiff attempted to sit in the outside/patio dining area but was unable to d

       so. There was no designated ADA compliant table available for him to be seated.

 -     Other non-ADA compliant tables were available to him, but he could not access

 0
       them comfortably or maneuver his wheelchair under them. The table cannot have

       a pedestal or four legs as Plaintiffs wheelchair will not fit under the table allowing
:.c

l'     him to be seated easily. The afore-referenced are the only tables that were
12
       available to the Plaintiff at the time of his visits. The ADA requirements are as

       follows: (1) Minimum requirements 5% ADA 4.1.3(18); (2) Clear Space ADA
:s     4.2.4.1; (3) Knee Space ADAAG 4.32.3; (4) Table Height ADAAG 4.32.4;
lo
       (4 )Seati ng Access Aisles ADA 4.1.3(18); (6) Equivalent Services Decor ADAAG

       5.4: (S)Accessible Seating Inte.grated w/General Seating ADA 4.1.3(18).
_9
              Plaintiff asked an employee of SOCIAL TAP if there was alternative
20

2i     outside/patio dining seating available for a disabled person who is confined to a
22
       wheelchair, but he was told that was no other outside/patio dining seating available

 24    that would accommodate him.
 25           Plaintiff found no designated or alternative outside/patio dining seating

        available for a disabled person(s) confined to a wheelchair at the time of his visits

 28     to SOCIAL TAP. Plaintiff was unable to gain full use of the outdoor/patio dining

                  6 I Ja\.' ._!'iun ,   ~C'cla1    I   <1!'   lo,, <: "   Di~¥,J         LL( ._Jh~t ~ C'lcl::t!   I   af)
                                                  .\ n ,, c       ,.'01   p I <: · n t
          Case 3:20-cv-00342-BEN-KSC Document 1 Filed 02/24/20 PageID.7 Page 7 of 14



1         seating area and was barred from full access to the facilities. He was unable to
2
          enjoy the facilities to which a disabled person is entitled.
:,
                On or about January 30, 2019, Plaintiff mailed a letter to SOCIAL TAP

          advising the establishn1ent owner/operator that he was unable to gain access to the

 1
          facility due to the lack of accessibility for disabled persons. (See Exhibit "A"

          Attached). Plaintiff returned for a subsequent visit after his initial visit but found

           that the dining room and outdoor/patio dining room seating was still not ADA
:o
           compliant and therefore, he was unable to enjoy the facilities at SOCIAL TAP.

                 Plaintiff desires to return and patronize Plaintiff att.empted to sit in the
13
           dining room or outside/patio dining seating area but was unable to do so. There
..' .,'
           were no designated ADA compliant tables available for him to be seated. Other
    6
           non-ADA compliant tables were available to him, but he could not access them
lJ

:a         comfortably or maneuver his wheelchair under them. The table cannot have a

           pedestal or four legs as Plaintiffs wheelchair will not fit under the table allowing
 20

           him to be seated easily. The afore-referenced are the only tables that were
 22
           available to the Plaintiff at the time of his visits. The ADA requirements arc as
  23

  24
            follows: ( I) Minimum requirements 5% ADA 4.1 .3(18); (2) Clear Space ADA

  ?S        4.2.4.l; (3) Knee Space ADAAG 4.32.3; (4) Table Height ADAAG 4.32.4;
  26
            (4)Scating Access Aisles ADA 4.1.3(18); (6) Equivalent Services Decor ADAAG
  27

   28       5.4: (S)Accessible Seating Integrated w/General Seating ADA 4.1 .3(18).

                      7 I Ja,L,t'l:1 ,   C...nc+:.il    I ap >an Oi~g_,J t LC         J\\a ~t,cl:"tl   I ap
                                                       .\ 1) \   (' t' mp I n 1 n l




                                                                                                        ----   ---
        Case 3:20-cv-00342-BEN-KSC Document 1 Filed 02/24/20 PageID.8 Page 8 of 14



               Plaintiff asked an employee of SOCIAL TAP if there was a lternative dining

        room or outside/patio dining room seating available for a disabled person who is
3

4        confined to a wheelchair, but he was told that was no other dining room or

         outside/ patio din ing room seating available that would accommodate him.
6

               Plaintiff found no designated or alternative dining seating available for a

 8
         disab led person(s) confined to a wheelchair al the t ime of his visits to SOCIAL

         TAP. Plaintiff was unable to gain full use of the dining seating area and was

ll       barred from foll access to the facilities . He was unable to enjoy the facilities to
i2
         which a disabled person is entitled. but is ba1Ted from fully accessing the

l4       premises until Defendants cure the violations. Plaintiff occasionally patronizes

         other businesses in the immediate area, and he would like to return and patronize
H)


J   I
         SOCIAL TAP in the future.

:a              Defendants are required Lo modify any discriminatory policies, practices and
19
         procedures to avoid discriminating against people with disabilities, including
20

21       Plaintiff.

                12.       Defendants' discrimination caused Plaintiff to experience discomfort
23

24       and embarrassment.

                13.       The conduct of Defendants has and will cause Plaintiff to be barred
2€
          from access to the faci lities through Defendants' failure to provide full and equal
27

28        access to Plaintiff and denying him enjoyment of the facilities. Therefore,

                      8 I J a ~ I... ~ o n ,   S o c I a I T ;: p S a n )) i ,• g o L l l' t.l t, ~, ' o c: i a I   l ap
                                                           A D .\ (.' H rn p l u i n 1



                                                                                                                      -- -- --
         Case 3:20-cv-00342-BEN-KSC Document 1 Filed 02/24/20 PageID.9 Page 9 of 14



l        Defendants are in violation of the ADA Law and Accessi bility
2
         Guidelines("ADAAG") and/or, other applicable codes, statutes and/or other
3

,1       regulations,

                 14.     Plaintiff alleges that Defendants have continued to operate a business

 -        open to the public that is inaccessible to him and other individuals ,vith disabilities.

          Pursuant to 42 USC Section 12 l 88(a), Defendants are required to remove barriers
 9
          to their existing facility. Plaintiff further alleges that removal of the ban-iers
:o
          described in this complaint is readily achievable and can be removed with minimal
:2
          difficulty or expense. Or, equivalent faci lities may be provided without much
1.3

          difficulty or expense. Defendants are also req uired to modify any discriminatory
:s        policies, practices and procedures lo a.void discriminating against people with
16
          disabilities, including Plaintiff.

                 15.     Plaintiff alleges that the discriminatory policies, practices and

          procedures, precluding him and other disabled persons from full access of the
20

21        public accommodations will continue to exist for any future visits, which will
22
          result in future discrimination of Plaintiff and other disabled persons in violation o

          the Americans with Disabilities Act.


 26

 27

 · ··Q
 <v




                       9 I J ack;;on   ,   ~oc i ~-11    1 <ip ~ ;111. D ic ;.:, o l f C   tlt,a ~.;ici.tl   I <\P
                                                        \ I ) \ c.,~mpla i o t
     Case 3:20-cv-00342-BEN-KSC Document 1 Filed 02/24/20 PageID.10 Page 10 of 14


l                                    TV. FIRST CLAIM FOR VIOLATION
2
                                  OF AMERICANS WITH DISABILITIES ACT
                                        42 USC SECTION 12101, et seq.
3

             16.        Plaintiff alleges and incorporates by reference each and every

       allegation contained in paragraphs 1 through 15, inclusive as set forth herein.

             17.        Plaintiff was denied full and equal access to Defendants' goods,

       services, facilities, privileges, advantages, or accommodations within a public
s
       accommodation owned, leased and/or operated by Defendants, in violation of 42
10

:1     USC Section 12 I 82(a). Therefore, Plainti ff was subjected to discrimination and is
 2
       entitled to injunctive relief pursuant to 42 USC Section 12188 as a result of the

       actions or inaction of Defendants.

              18.       Plaintiff seeks an injunctive order requiring compliance with federal
16
       access laws for all access violations that exist at the property, requiring removal of

       architectural barriers and modification of policies, practices, and procedures, and

       other relief as the Court may deem proper.
2G

21            J9.        Plaintiff also seeks any other order that will redress the discrimination

       to which he has been subjected, is being subjected and/or will be subjected.

24
              20.        Plaintiff alleges that based on the facts placed in this complaint,

2:5
       Defendants did, and continue to, discriminate against Plaintiff and persons

        similarly situated by denying disabled persons full and equal access to the facility
27

2B


                    10 I J 3 C !\. s (\ n   v ~   C\   C i ;,l l     1 a p S ~ fl t) i e g \ I l L (' d !•,   .t   S OC i ~ l   I   l'l f)
                                                                   ·\ I) A l ._, m I> I a i nt
      Case 3:20-cv-00342-BEN-KSC Document 1 Filed 02/24/20 PageID.11 Page 11 of 14


1      to purchase goods, services, facilities, privileges, advantages or accommodations
 2
       w ithin a public accommodation.
 3

 q            21.        Plaintiff alleges that Defendants' actions constitute a violation of his

        rights occurred and that he suffered difficulty, discomfon and embarrassment

 7      because of his denial to full and equal access as stated above. Plaintiff is also
 8
        entitled to and is requesting attorney's fees and costs.
 9
              22.        At all times relevant herein, there was in effect the Americans with

''      Disabilities Act, of which require that public accommodations and facilities
:2
        provide services to people with disabilities that are equal and not inferior to the

1~      services provided to patrons who are not physically disabled.
15
              23.        Defendants owe Plaintiff a mandatory duty to provide him full and

        equal access to accommodations, advantages, facilities, privileges and services of

:s      all business establishments. Plaintiff is a member of the class of individuals who

        are protected under these statutes.
20

               24.       As a proximate result of the actions or inactions of Defendants,
22
        Plaintiff encountered embarrassment and discomfort as a result of the baniers that
2:,
2 ,1    ADA Law is designed to prevent.
23
               25.       Defendants have a duty to exercise ordinary and reasonable care as set

27
        forth above.



                     11 I J a(.' ks (l n \   'S. C ,: i :1 ! Tar s ., n           I)   i ... g ,) ( l (' d   ~   ,I   ... 0   Cj   :1   t   I ap
                                                       ;.\ D ,\ ( '   (l,   Ill   p I a int
      Case 3:20-cv-00342-BEN-KSC Document 1 Filed 02/24/20 PageID.12 Page 12 of 14



              26.       Defendants have failed to exercise ordinary and reasonable care as set
 2
        forth above.

  4           27.       As a result of Defendants' failure to exercise ordinary and reasonable
  5
        care Plain ti ff was unable to gain access and enjoy the facilities.
  6

  l           28.       As controversy exists, Plaintiff alleges that Defendants' property is in
  8
        violation of Title Ill of the Americans with Disabilities Act and Accessibility
  9

: o Regulations.
                                V. FIRST CLAI~I FOR INJUNCTIVE RELIEF
12
              29.       Plaintiff alleges and incorporates by reference each and every

.4      allegation contained in paragraphs 1 through 28, inclusive as set forth herein

               30.      Plaintiff will suffer irreparable harm unless Defendants are ordered to
, (.
1"
        remove architectural barriers at Defendants' public accommodation, and/or to

        modify their policies, practices, and procedures regarding accommodating people

        with disabilities.
2J

21             31.      Plaintiff seeks injunctive relief to redress his injuries.
22
               32.      Therefore, since the Defendants violated Plaintiff's civil rights under
23

        the ADA, he is claiming his right to atto1ney's fees and costs in this matter.
23




27

28



                    1 2 1 l a Ck s   i_',   n   \.'   ' '·' (.: i   I   J    r :•tr s a I,    I) . f! ~. ti      J L {_   J ba   '."! 0   C I al   j ;)   p
                                                                            .\ D ,   (. \' m r, I a   1 11   t
      Case 3:20-cv-00342-BEN-KSC Document 1 Filed 02/24/20 PageID.13 Page 13 of 14


     1
          VT. SECOND CAUSE O F ACTION: VIOLATION OF THE UNRUH CJVlL
     2      RIGHTS ACT AND THEREFORE, C LAIMS DAMAGES (On behalf of
                         Plaintiff and against all Defendants)
     .1
                     PURSUANT TO CAL. CIV. SECTIONS 51-53.
     4

                33 .      Plaintiffrepleads and incorporates by reference, as if fully set forth

     f.   again herein, the allegations contained in all prior paragraphs of this complaint.

                34.       Therefore, since the Defendants violated Plaintiff's civil rights under

     9    the ADA, they also violated his civil rights under the Unruh Civil Rights Act and
l l)
          are liable for damages pursuant to Civil Code Sections 5 I (t), 52(a).
    '.
12              35.       Violations of Plaintiff's civil rights under the Unruh Civil Rights Act
  .,
l ·'
          resulted in difficulty, discomfort, and embarrassment for him, and therefore, the

          Defendants are also each responsible for statutory damages, i.e., a civil penalty
l~

:6        pursuant to Civil Code of Procedure Section 55.56(a)-(c).

                                                                  JURY TRIAL DEMAND

                          Plaintiff hereby requests a Jury Trial in this matter.
20
                                                                                  CONCLUSION
21

22
                WHEREFORE, Plaintiff prays for a judgment against the Defendants,
,.,...
/
          SOCIAL TAP SAN DIEGO LLC dba SOCIAL TAP, BALLPARK PLAZA LLC:
24
                l.        An order enjoining Defendants from violating disabled access laws of
2:

26        the United States pursuant to ADA Law Title III;

                2.        An order that the Court declare the respective rights and duties of
    28
          Plaintiff and Defendants as to the removal of architectural barriers at defendants'
                     13   1   Ja   c i,. s <' 1)   \   -S. o,   1 :,   l T   11   r s ,1 11   D i   i: go I I. c d h ..1.   ~ ,t .:   i   ,.1   I   I   ;t   r>
                                                                       .\ I) A       (' \1 1n p   Ia i n1
       Case 3:20-cv-00342-BEN-KSC Document 1 Filed 02/24/20 PageID.14 Page 14 of 14


;          public accommodation and/or as to the modification of discriminatory policies,
2
           practices, and procedures;

4                3.      An order awarding plaintiff Injunctive relief, compelling Defendants

           to comply with the Americans with Disabilities Act;
6

                 4.      An order awarding Plaintiff reasonable attorney tees and costs;

B                        An order awarding damages under state court Unruh Civil Rights Act;
                 5.
 ,;
                 5.      An order awarding such other relief as the Court deems proper.
lG

ll

12
           Dated: 02-24-2020
13                                                     MICHAEL A. TA I, Esq
                                                       Attorney for Plaintiff
                                                       JERRY JACKSON
I;;

::. o




19

;-c

21

22




 25

    26

    '):J




                      1 4 1 J a.; t. s n n   ,   ~ nc Il l T   ,1   f' ~an       D i I:',! o     l LC   J b   ;,1   'u c i al   T <' f)
                                                         '\ L) A      (.' \) 01 t> 1 :•l i O t




                                                                                                                                    -     --   -
